Citation Nr: 1030179	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  09-15 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for an acquired 
psychiatric disability, to include depression and anxiety 
disorder.

2.  Entitlement to a temporary total hospitalization rating under 
38 C.F.R. § 4.29 for hospitalization in May 2007 in excess of 21 
days.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from July 1976 to July 1980.
 
These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.   

In March 2010, the appellant testified during a videoconference 
hearing before the undersigned Veterans Law Judge.  A transcript 
of that hearing is of record.

In March 2010, the Board received VA treatment records from 
February 2010.  The Board notes that VA regulations require that 
pertinent evidence submitted by the appellant must be referred to 
the agency of original jurisdiction for review and preparation of 
a supplemental statement of the case (SSOC) unless this 
procedural right is waived in writing by the appellant or 
representative.  38 C.F.R. §§ 19.37, 20.1304 (2009).  In a 
written statement dated in March 2010, the appellant waived RO 
consideration of the new evidence.  Thus, the Board finds no 
prejudice to the appellant in proceeding to adjudicate this 
appeal.

In February 2008, the appellant filed claims for entitlement to 
nonservice-connected pension and entitlement to service 
connection for hepatitis C.  In an April 2008 statement, the 
appellant filed a claim for a temporary 100 percent rating for 
hospitalization from March 2008 to April 2008.     

The issues of entitlement to nonservice-connected pension, 
entitlement to service connection for hepatitis C, and 
entitlement to a temporary 100 percent rating for 
hospitalization for more than 21 days from March 2008 to 
April 2008, have been raised by the record, but have not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over them, and they are referred to the AOJ for 
appropriate action.  

The issue of entitlement to a temporary total hospitalization 
rating under 38 C.F.R. § 4.21 for hospitalization in excess of 21 
days in May 2007 is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A November 2006  rating decision denied the appellant's claim 
of entitlement to service connection for depression on the bases 
of no in-service incurrence and no medical nexus to service.

2.  The appellant withdrew his appeal of the November 2006 rating 
decision in February 2007 and did not file a substantive appeal.

3.  Evidence submitted subsequent to the November 2006 rating 
decision is not cumulative or redundant, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.

4.  Depression and an anxiety disorder are shown by the clinical 
evidence of record to be related to the appellant's active 
military service.

CONCLUSIONS OF LAW

1.  The November 2006 rating decision is final as to the claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include depression and an anxiety disorder.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2009).  

2.  New and material evidence has been presented to reopen the 
claim of entitlement to service connection for an acquired 
psychiatric disorder, to include depression and anxiety.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

3.  Depression and an anxiety disorder were incurred in active 
service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As to the petition to reopen the previously disallowed claim for 
entitlement to service connection for depression and anxiety, his 
petition has been granted, as discussed below.  As such, the 
Board finds that any error related to the Veterans Claims 
Assistance Act (VCAA) on that petition to reopen is moot.  See 38 
U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2009); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Accordingly, 
the Board may proceed with a decision on the appellant's petition 
to reopen.  

As the reopened claim has also been granted, as discussed below, 
the Board finds that any error related to VA's duties to notify 
and assist under the VCAA on that matter is also moot.  See 38 
U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008); Mlechick v. Mansfield, 503 F.3d 1340 (2007).

I. Legal Criteria

A.  New and Material Evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2009).  

If new and material evidence is presented or secured with respect 
to a claim that has been finally disallowed, the claim shall be 
reopened and reviewed.  See 38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2009).  

The question of whether new and material evidence has been 
received to reopen each claim must be addressed in the first 
instance by the Board because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate it on a 
de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996), aff'g 8 Vet. App. 1 (1995). If the Board finds that no 
such evidence has been offered, this is where the Board's 
analysis must end; hence, what the RO may have determined in this 
regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 
F.3d at 1383.  

"New" evidence is defined as evidence not previously submitted 
to agency decision-makers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence has 
been submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of all 
evidence of record, but only after ensuring that the duty to 
assist the veteran in developing the facts necessary for his 
claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 
(1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminating the 
concept of a well-grounded claim).



 B.  Service Connection 

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  
For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  Id.  Evidence of a chronic 
condition must be medical, unless it relates to a condition to 
which lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  Service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in service.  
See 38 C.F.R. § 3.303(d).

"Generally, to prove service connection, a claimant must submit 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus between the current disability 
and the in-service disease or injury."  Pond v. West, 12 Vet. 
App. 341, 346 (1999).  

II. Analysis

A. New and Material Evidence

In an August 1995 rating decision, the RO denied the appellant's 
claim for entitlement to service connection for a nervous 
condition because there was no in-service incurrence, nexus to 
service, or evidence of a diagnosis of nervous condition.  The 
appellant did not appeal the decision and it became final.  A 
February 1998 rating decision denied the appellant's request to 
reopen his claim for entitlement to service connection for a 
nervous condition because there was no possibility that new 
evidence submitted would substantiate the claim.  The appellant 
did not appeal the decision and it became final.  In an April 
2003 rating decision, the RO denied the appellant's claim for 
severe depression because new and material evidence had not been 
received.  A July 2005 rating decision denied the appellant's 
claim for entitlement to service connection for depression 
because service medical records did not contain any evidence of 
treatment for, or complaint of, any depression and VA medical 
records did not show a diagnosis of depression.  The appellant 
appealed the rating decision within one year of the July 2005 
rating decision, and another rating decision was issued in 
November 2006 again denying the appellant's claim.  

In May 2007, the appellant filed a claim for a temporary 100 
percent rating for hospitalization for a thought disorder, severe 
depression, and bipolarism in May 2007.  The appellant submitted 
a VA discharge hospital record dated in June 2007.  The May 2007 
claim indicates that the appellant wished to reopen his claim for 
entitlement to service connection for a psychiatric disability, 
to include a thought disorder, severe depression, and bipolarism.  
The appellant also filed a claim for entitlement to service 
connection for depression in July 2007.  The May 2007 and July 
2007 claims were filed within one year of the previous final 
denial of the claim in a November 2006 rating decision.  To file 
an appeal, an appellant must file a notice of disagreement within 
one year of the date that notice of the rating decision was 
provided to the claimant.  38 C.F.R. § 20.302(b) (2009).  
However, in a February 2007 statement, the appellant withdrew all 
issues on appeal except asbestosis, pseudopholiculitis barbae, 
increased evaluation for an inguinal hernia, and loss of use of a 
creative organ.  Therefore, although the appellant filed a 
request to reopen his claim for entitlement to service connection 
for depression within one year of the last prior rating decision, 
as he withdrew his appeal, the November 2006 rating decision 
became final.  38 U.S.C.A. § 7105.  Thus, the July 2007 claim 
cannot be construed as a notice of disagreement with the November 
2006 rating decision.   

The evidence of record at the time of the previous final denial, 
in November 2006, included the appellant's service treatment 
records, service personnel records, and reports of VA clinical 
treatment dated from 1993.

The evidence submitted subsequent to the November 2006 rating 
decision include VA treatment records and copies of his service 
treatment records, which were already in the claims folder.  A 
February 2010 VA treatment record reflects that the appellant had 
diagnoses of depression and anxiety disorder.  The record was 
signed by M.F., RN/APN, who reviewed the appellant's service 
treatment records, and opined that the appellant's anxiety and 
depressed mood more likely than not began while he was in the 
Navy and are due to his stressful experiences there. 

The Boards finds that the February 2010 VA treatment record, 
received since the last final rating decision, is new and 
material evidence sufficient to reopen the claim for entitlement 
to service connection for depression and an anxiety disorder.  
The February 2010 VA treatment record post-dates the November 
2006 rating decision.  Thus, it is new.  The appellant's previous 
claim was denied because there was no evidence the appellant had 
depression or anxiety that was incurred in or due to service.  
The new evidence provides a nexus opinion indicating the 
appellant has depression and an anxiety disorder as a result of 
service.  Thus, the new evidence relates to an unestablished fact 
necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a) 
(2009).  Accordingly, the additional evidence is also material.  
As new and material evidence has been received, the claim for 
entitlement to service connection for an acquired psychiatric 
disorder, to include depression and anxiety, is reopened.  
 
B.  Entitlement to service connection for depression and an 
anxiety disorder

The appellant contends that he is entitled to service connection 
for depression and anxiety as a result of service.   For the 
reasons that follow, the Board concludes that service connection 
is warranted.

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  
For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  Id.  Evidence of a chronic 
condition must be medical, unless it relates to a condition to 
which lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  Service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in service.  
See 38 C.F.R. § 3.303(d).

"Generally, to prove service connection, a claimant must submit 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus between the current disability 
and the in-service disease or injury."  Pond v. West, 12 Vet. 
App. 341, 346 (1999).  

The appellant claims that he has depression as a result of active 
service.  A November 2009 VA treatment record, signed by a 
psychiatrist, reflects that the appellant had diagnoses of 
depression and anxiety disorder.  The February 2010 VA treatment 
record also indicates the appellant had diagnoses of depression 
and anxiety disorder.  Therefore, the Board finds that the first 
element of a service connection claim, that of a current 
disability, has been met.

A January 1976 report of medical examination upon enlistment in 
service reflects that the appellant was normal psychiatrically.  
In a January 1976 Report of Medical History, the appellant denied 
depression or excessive worry, and nervous trouble of any sort.  
An August 1976 service treatment record indicates the appellant 
reported having a nervous stomach.  Another August 1976 service 
treatment record indicates that the appellant reported having 
stomach ulcer pain due to anxiety and nervousness of Navy life.  
There is no report of a physical examination upon discharge from 
service in the claims folder.  A July 1980 service personnel 
record reflects that the appellant was not eligible for 
reenlistment because he was often late for work or failed to show 
altogether, and his performance was completely inadequate and 
hindered the efficiency of the division.  The report notes that 
the appellant's behavior was unseamanlike and he got along poorly 
with other members of the division, adversely affecting unit 
morale.  

Following service, the appellant's VA treatment records indicate 
he was treated for various disorders.  A March 1993 VA treatment 
record reflected that the appellant reported having anxiety and 
depression related to substance abuse.  An August 2000 VA 
treatment record indicates the appellant had diagnoses of alcohol 
dependence, cocaine dependence, dysthymia, and bipolar disorder 
with possible psychotic features.  An April 2008 VA treatment 
record indicated the appellant had a diagnosis of 
bipolar/depression.  An April 2009 VA treatment record reflects 
that the appellant reported having anxiety and hallucinations.  
As noted above, the November 2009 VA treatment record reflects 
that the appellant had diagnoses of depression and anxiety 
disorder.  

In the February 2010 VA treatment record, M.F., RN/APN, noted 
that she reviewed the appellant's service treatment records, 
which reflected that he experienced and was treated for anxiety, 
depression and stomach problems while in the Navy, per service 
treatment records dated in August 1976, and was stationed on a 
ship.  The appellant reported that his recruiter told him that he 
would not have to be on a ship and he found it very stressful to 
be on a ship as he could not swim.  M.F., RN/APN, opined that the 
appellant's anxiety and depressed mood more likely than not began 
while he was in the Navy and are due to his stressful experiences 
there.  

The Board finds that the evidence supports a grant of service 
connection for depression and anxiety.  The evidence reflects 
that there is a nexus between the depression and anxiety disorder 
and active service.  The appellant's August 1976 service 
treatment records indicate he was treated for a nervous stomach 
due to anxiety and nervousness.  The March 1993 VA treatment 
record indicates the appellant reported having anxiety and 
depression, and the August 2000 VA treatment record indicated the 
appellant had a diagnosis of dysthymia.  The November 2009 and 
February 2010 VA treatment records indicate that the appellant 
had a current diagnosis of depression and anxiety disorder.  In 
the February 2010 VA treatment record, M.F., RN/APN, opined that 
the appellant's depression and anxiety more likely than not began 
while the appellant was in the Navy and are due to his stressful 
experiences there.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant prevailing 
in either event, or whether a preponderance of the evidence is 
against a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board finds that the 
evidence of record supports a finding that the appellant's 
depression and anxiety are related to active service.  In the 
absence of any evidence to the contrary and with resolution of 
doubt in favor of the appellant, the Board concludes that service 
connection is warranted for depression and anxiety disorder.       


ORDER

1.  Since new and material evidence has been received to reopen 
the claim of entitlement to service connection for an acquired 
psychiatric disorder, to include depression and anxiety, the 
claim is reopened.

2.  Entitlement to service connection for depression and anxiety 
disorder is granted.


REMAND

In his May 2007 claim, the appellant claimed that he is entitled 
to a temporary 100 percent evaluation under 38 C.F.R. § 4.29 for 
being hospitalized more than 21 days for depression in the month 
of May 2007.  The claims folder contains a June 2007 VA treatment 
record which indicated that the appellant was discharged from the 
VA hospital after being admitted in May 2007.  The discharge 
diagnoses included bipolar disorder with psychotic features.  The 
VA treatment record does not indicate the appellant was treated 
for depression or anxiety.  No other VA treatment records are in 
the claims folder concerning the appellant's hospital treatment.  
Records generated by VA facilities that may have an impact on the 
adjudication of a claim are considered to be in the constructive 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, an effort 
should be made to locate the VA treatment records from the 
hospitalization in May 2007 so that they may be associated with 
the appellant's claims folder.  See 38 C.F.R. § 3.159(c)(2). 

Accordingly, the case is REMANDED for the following action:

1. Obtain all of the appellant's VA treatment 
records from his hospitalization in May 2007.  
If no such records are available, the claims 
folder must indicate this fact.

2. Thereafter, readjudicate the issue on 
appeal of entitlement to a temporary 100 
percent rating due to hospitalization for 
depression and/or anxiety disorder in excess 
of 21 days.  If the benefit sought is not 
granted, issue a supplemental statement of 
the case and afford the appellant an 
appropriate opportunity to respond.  The case 
should then be returned to the Board, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


